SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

759
CA 10-02170
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


KEITH MCDAY, CLAIMANT-APPELLANT,

                     V                                           ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 116701.)


KEITH MCDAY, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Renee Forgensi
Minarik, J.), entered July 1, 2010. The order denied the motion of
claimant for partial summary judgment.

     Now, upon reading and filing the stipulation of settlement and
discontinuance signed by claimant on April 5, 2011 and by the attorney
for defendant on April 8, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court